11-338-ag
    Zhong v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A089 249 995
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22nd day of May, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             GERARD E. LYNCH,
                  Circuit Judges.1
    ______________________________________

    YUE WEN ZHONG,
             Petitioner,

                                                           11-338-ag
                      v.                                   NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Dehai Zhang, Flushing, New York.



                 1
              The Honorable Roger J. Miner, originally a member
        of the panel, died on February 18, 2012. The two
        remaining members of the panel, who are in agreement,
        have determined the matter. See 28 U.S.C. § 46(d); 2d
        Cir. IOP E(b); United States v. Desimone, 140 F.3d 457
        (2d Cir. 1998).
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Shelley R. Goad, Assistant
                          Director; Carmel A. Morgan, Trial
                          Attorney, Office of Immigration
                          Litigation, Civil Division, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Yue Wen Zhong, a native and citizen of the

People’s Republic of China, seeks review of a December 29,

2010, decision of the BIA affirming the January 13, 2009,

decision of Immigration Judge (“IJ”) Robert Weisel denying

his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).     In re

Yue Wen Zhong, No. A089 249 995 (B.I.A. Dec. 29, 2010),

aff’g    No.   A089 249 995 (Immig. Ct. N.Y. City Jan. 13,

2009).    We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    The IJ found that Zhong’s asylum claim was untimely

and, therefore, considered only his eligibility for

withholding of removal and CAT relief.     The BIA, however,

assumed for the purposes of its decision that Zhong had


                                2
established changed circumstances and proceeded to address

the merits of all three claims.   Accordingly, we have

reviewed only the decision of the BIA.    See Shi Jie Ge v.

Holder, 588 F.3d 90, 93 (2d Cir. 2009).     We review the

agency's factual findings under the substantial evidence

standard, which requires us to treat those findings as

conclusive unless “any reasonable adjudicator would be

compelled to conclude to the contrary.” Su Chun Hu v.

Holder, 579 F.3d 155, 158 (2d Cir. 2009).

    To establish eligibility for asylum based on future

persecution, an applicant must demonstrate that he posses a

subjective fear that he will be persecuted if returned to

his country of origin and that this fear is objectively

reasonable.   See Ramsameachire v. Ashcroft, 357 F.3d 169,

178 (2d Cir. 2004).   In this case, the agency reasonably

concluded that Zhong failed to establish that his fear of

persecution based on his membership in the China Democracy

Party (“CDP”) USA Headquarters was objectively well founded.

Zhong has put forth no evidence to establish that Chinese

nationals who participate in anti-government political

activity while abroad are regularly persecuted upon their

return to that country.   Although several articles in the


                              3
record reported interrogations and detentions of prominent

Chinese nationals who published hundreds of anti-Communist

articles on overseas websites, the record does not compel

the conclusion that Zhong, who published only four articles

from the United States, would be subjected to similar

treatment if he returned to China.

    Nor did the agency err in finding that Zhong did not

proffer sufficient proof that the Chinese government would

discover his CDP activities.     See Hongsheng Leng v. Mukasey,

528 F.3d 135, 143 (2d Cir. 2008) (holding that an applicant

seeking relief based on future harm must make some showing

that the government is aware or is likely to become aware of

his disfavored belief or characteristic).    Although Zhong

argues that the Chinese government would have discovered the

anti-Communist articles that he published on the internet,

that claim is speculative.     See Jian Xing Huang v. INS, 421

F.3d 125, 129 (2d Cir. 2005) (holding that a fear is not

objectively reasonable if it lacks “solid support” in the

record).2   Moreover, contrary to Zhong’s argument, the

       2
        Although Zhong cites a 2007 State Department report
  indicating that “the Chinese government monitors the
  political activities of students or exchange scholars
  living abroad,” that report is not part of the
  administrative record, and we may not consider it in our
  review. See 8 U.S.C. § 1252(b)(4)(A) (limiting the
                                4
agency did not err in giving diminished weight to his wife’s

unsworn and uncross-examined statements that police came to

the family’s home in China looking for her husband.    See

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

Cir. 2006) (the weight to be accorded to documentary

evidence lies largely within the agency’s discretion).

    Because Zhong’s claims for withholding of removal and

CAT relief were based on the same factual predicate but are

subject to a higher burden of proof, it follows a fortiori

that the agency did not err in denying those forms of relief

as well.    See Ramsameachire, 357 F.3d at 168.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, Zhong’s pending

motion for a stay of removal is DISMISSED as moot.



                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




  Court’s review of a petition for review to the
  administrative record on which the order of removal is
  based).
                               5